DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
This action is in response to the applicant’s filing on June 18, 2020.  Claims 1 – 20 are pending and examined below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 6, 8 – 14 and 16 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.  The following rejection is based on the 2019 Revised Patent Subject Matter Eligibility Guidance. (See 84 Fed. Reg. 50 (Jan. 7, 2019).
Statutory Category
Do claims 1, 9 and 17  fall into one of four of the statutory categories?  Yes. 
The preamble of claim 1 recites a method, and the body of claim 1 positively recites at least one method step.  Therefore, claim 1 is directed to a process.
The preamble of claim 9 recites a non-transitory machine-readable medium.  The body of claim 9 positively recites the non-transitory processor-readable storage medium operatively connected to a processor.  Therefore, claim 9 is directed to an apparatus.
The preamble of claim 17 recites a system. The body of claim 17 recites at least one physical element that forms part of the claimed system.  Therefore, claim 17 is directed to an apparatus.

	Step 2A – Prong 1
Do claims 1, 5, 6, 9, 13, 14 and 17 recite a judicial exception?  Yes.  Claims 1, 5, 6, 9, 13, 14 and 17 recite the limitations of determining whether a current speed of an autonomous driving vehicle (ADV) satisfies a current speed condition and whether a current deceleration of the ADV satisfies a current deceleration condition at a first time instant; in response to determining that the current speed satisfies the current speed condition and that the current deceleration satisfies the current deceleration condition, determining, in relation to the first time instant, whether a recent deceleration history of the ADV satisfies a recent deceleration history condition and whether an expected deceleration of the ADV satisfies an expected deceleration condition; determining a time to collision based on the current speed of the ADV, a current speed of a leading vehicle directly in front of the ADV, and a distance between the leading vehicle and the ADV; Atty. Docket No.: 209922.0600.7 (P569) 23determining whether the time to collision is below a time-to-collision threshold; and in response to determining that the time to collision is not below the time-to-collision threshold, determining that the expected deceleration does not satisfy the expected deceleration condition.  The determining limitations, as drafted, are processes that, under their broadest reasonable interpretation, cover performances of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “a processor; and a memory coupled to the processor to store instructions, which when executed by the processor, cause the processor to perform operations, the operations including” nothing in the claim precludes the determining steps from practically being performed in the human mind/visually.  For example, but for the “a processor; and a memory coupled to the processor to store instructions, which when executed by the processor, cause the processor to perform operations, the operations including” language, the claims encompass the user manually/visually determining whether a current speed of an autonomous driving vehicle (ADV) satisfies a current speed condition and whether a current deceleration of the ADV satisfies a current deceleration condition at a first time instant, and in response to determining that the current speed satisfies the current speed condition and that the current deceleration satisfies the current deceleration condition, determining, in relation to the first time instant, whether a recent deceleration history of the ADV satisfies a recent deceleration history condition and whether an expected deceleration of the ADV satisfies an expected deceleration condition.  These limitations are mental processes.

Step 2A – Prong 2
Do claims 1, 5, 6, 9, 13, 14 and 17 integrate the judicial exception into a practical application?  No.  Claims 5, 6, 13 and 14 do not include any additional elements.  Claims 1, 9 and 17, however, recites one additional element: in response to determining, in relation to the first time instant, that either the recent deceleration history satisfies the recent deceleration history condition or the expected deceleration satisfies the expected deceleration condition, automatically switching on an emergency light of the ADV. The processor in the step is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of switching on an emergency light of the ADV. This generic processor limitation is no more than mere instructions to apply the exception using a generic computer component to perform a generic computing function.   Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to the abstract idea.

Step 2B 
Do claims 1, 5, 6, 9, 13, 14 and 17 provide an inventive concept?  No.  As discussed with respect to Step 2A Prong Two, the additional element in the claims amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  Therefore, claims 1, 5, 6, 9, 13, 14 and 17 are ineligible.

Dependent claims 2 – 4, 8, 10 – 12, 16 and 18 – 20 are also ineligible because they do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Therefore, claims 1 – 6, 8 – 14 and 16 – 20 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Allowable Subject Matter
Claims 7 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure:
	KR 2008106814 A discloses an electronic control unit turns ON an emergency lamp when the detected speed exceeds predetermined deceleration value;
	KR 19980014502 A discloses a device where the emergency light is automatically turned on and off by recognizing the deceleration that occurs during sudden braking at the vehicle speed above the reference speed by the automatic alarm light flashing device;
         KR 200218235 Y1 discloses an emergency light automatic lighting device for braking the vehicle to solve the inconvenience of having to turn on the emergency light manually after sudden braking to cope with the accident and the emergency caused by the braking of the vehicle, and to keep the driver's driving safe; and 
        KR 970005890 A discloses  a speed detection unit for detecting the speed of the vehicle and an emergency light control unit for turning on the micom and the emergency light to determine whether the emergency light is automatically turned on and to generate a control signal for automatic lighting, and decelerate the vehicle speed by differentiating the current vehicle speed                                                         
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY A. BUTLER whose telephone number is (313)446-6513.  The examiner can normally be reached on weekdays, Monday through Friday, between 9 a.m. and 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S. Almatrahi can be reached on weekdays, Monday through Friday, between 9 a.m. and 5 p.m. at (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Electronic Communications
Prior to initiating the first e-mail correspondence with any examiner, Applicant is responsible for filing a written statement with the USPTO in accordance with MPEP § 502.03 II. AJJ received e-mail messages including e-mail attachments shall be placed into this application’s record.

/RODNEY A BUTLER/Primary Examiner, Art Unit 3666